Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1.	This application claims benefit of the foreign applications: INDIA 2020/41017237 04/22/2020 and INDIA 2020/41026186 06/04/2020.  However, the foreign priority documents have not been filed to the Office.  Applicants are requested to file the foreign documents to obtain the priority.
2.	1-10 are pending in the application. 
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103

4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-10 are rejected under 35 U.S.C. 103(a) as being obvious over Dixon et al. US 5,192,788, Lang et al. Journal of Photochemistry and Photobiology B: Biology, 2001, 65:29-34, Wen et al., Journal of Medicine Chemistry, 2007, 50(17): 4087-4095 and Eickmann et al., Transfusion, 2018, 58(9): 2202-2207 (abstract) respectively.
Applicants claim a method of treating a coronavirus infection, the method comprising administering to a patient in need of treatment a therapeutically effective amount of 5-aminolevulinic acid, or pharmaceutically acceptable salt thereof, see claim 1.  Dependent claims 2-6 further limit the scope of methods, i.e., the coronavirus virus is CARS-Cov-2, specific dose and administration strategy in claims 2-6.
Applicants claim a composition comprising 5-aminolevulinic acid, or pharmaceutically acceptable salt, and a non-iron micronutrient, each present in therapeutically effective amounts, in an admixture with pharmaceutically acceptable excipient, see claim 7. Dependent claims 8-10 further limit the scope of compositions, i.e., specific dose and administration strategy in claims 8-10. 

Determination of the scope and content of the prior art (MPEP §2141.01)
	Dixon et al. ‘788 discloses a method of use for treating HIV infection, a RNA or coronavirus, using a compound porphyrin or its derivative, see columns 11-12.
Lang et al. disclose that administration of 5-aminolevulinic acid induces biosynthesis of porphyrin in a subject.
Wen et al. disclose that administration of curcurmin inhibit growth of severe acute respiratory syndrome coronavirus in a subject, see Table 1 and 2 on pages 4091 and 4093.
Eickmann et al. disclose that administration of methylene blue inhibit growth of coronavirus.
Thus administration of 5-aminolevulinic acid induces biosynthesis of porphyrin, and porphyrin would inhibit growth of coronavirus or RNA virus in a patient.

Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Dixon et al. ‘788 is that Dixon et al. ‘788 is silent the instant 5-aminolevulinic acid .
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 1-10  prima facie obvious because one would be motivated to employ the methods of use and compositions of Dixon et al. ‘788, Lang et al., Wen et al.  and  Eickmann et al.  to obtain instant invention.
It is prima facie obvious by the teachings taught by the prior art Dixon et al. ‘788, Lang et al., Wen et al.  and  Eickmann et al.  to be useful for the purpose, i.e., for treating coronavirus infection using same compounds 5-aminolevulinic acid, and a non-iron micronutrient.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP 2144.06. Therefore Dixon et al. ‘788, Lang et al., Wen et al.  and  Eickmann et al. render obviousness over the instant invention. 	
The motivation to make the claimed methods of use and compositions derived from the known methods of use of Dixon et al. ‘788, Lang et al., Wen et al.  and  Eickmann et al. would possess similar activity to that which is claimed in the reference.
Double Patenting

5. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 7 is  rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of  Raju et al.US 11,026,909.  Although the conflicting claims are not identical, they are not patentably distinct from each other and reasons are as follows.
	Applicants claim a composition comprising 5-aminolevulinic acid, or pharmaceutically acceptable salt, and a non-iron micronutrient, each present in therapeutically effective amounts, in an admixture with pharmaceutically acceptable excipient, see claim 7.  
Raju et al. ‘909 claims a pharmaceutical composition comprising 5-aminolevulinic acid and at least one of curcumin nano, zinc, vitamin C and methylene blue (i.e., non-iron micronutrient), or pharmaceutically acceptable salt thereof, each present in therapeutically effective amounts, in an admixture with pharmaceutically acceptable excipient, see column 14.    
	The difference between instant claims and Raju et al. ‘909 is that the instant claim is silent on the scope of non-iron micronutrient.
One having ordinary skill in the art would find the claim 7  prima facie obvious because one would be motivated to employ the compositions of Raju et al. ‘909 to obtain instant invention.    
The motivation to make the claimed compositions derived from the known compositions of Raju et al. ‘909 would possess similar activity to that which is claimed in the reference.  
Claim Objections
6.	Claims 1, 4-6 and 8-10 are objected to as having a typographic error, see line 2 in claim 1.  Replacement the term “5 aminolevulinic acid” with a term “5-aminolevulinic acid” would obviate the objection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/REI TSANG SHIAO/




Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629         



September 12, 2021